NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0682-17T2

300 BROADWAY HEALTHCARE
CENTER, LLC, d/b/a NEW VISTA
NURSING AND REHABILITATION
CENTER, HAPPY DAYS ADULT
HEALTHCARE CENTERS, LLC,
BRIAN KLEIMAN, STEVEN KLEIMAN,
RIVKA CHAYA KLEIMAN, RIVKA
BASYA KLEIMAN, HD HEALTHCARE
MANAGEMENT, LLC, and NEW
HORIZONS BEHAVIORAL
HEALTHCARE CENTER, LLC,

          Plaintiffs-Appellants,

v.

LASSER HOCHMAN, LLC and
JOHN R. WENZKE, ESQ.,

     Defendants-Respondents.
____________________________________

                    Argued January 30, 2019 – Decided July 26, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. L-2273-17.
            Stephen Wagner (Cohen Tauber Spievak & Wagner) of
            the New York bar, admitted pro hac vice, argued the
            cause for appellants (Cohen Tauber Spievak & Wagner,
            PC, attorneys; Ralph Peter Ferrara and Kevin James
            Kotch, on the briefs).

            Thomas F. Quinn argued the cause for respondents
            (Wilson Elser Moskowitz Edelman & Dicker LLP,
            attorneys; Thomas F. Quinn and Joanna Piorek, of
            counsel and on the briefs).

PER CURIAM

      Plaintiffs appeal from an August 29, 2017 order granting a motion to

dismiss their lawsuit against defendants, the law firm of Lasser Hochman, LLC

and attorney John R. Wenzke (collectively, Lasser Hochman). Our standard of

review is de novo. See Sickles v. Cabot Corp., 379 N.J. Super. 100, 105-06

(App. Div. 2005). After considering the record in light of that standard, we

affirm.

      We write this opinion primarily for the parties, who are familiar with the

tortured history of this litigation. A brief summary will suffice here. The

Kleiman family and the Weinberger family engaged in over a decade of

shareholder litigation involving New Vista, LLC. Starting in 2005, Lasser

Hochman represented the Weinberger family and New Vista in a shareholder

derivative action. During the litigation, the Weinbergers obtained control of

New Vista. The litigation was finally settled in 2016, with an agreement that

                                                                        A-0682-17T2
                                       2
the Kleimans would buy out the Weinbergers' interest in the company. As part

of the settlement, the Kleimans and the Weinbergers signed a Mutual Release

Agreement, releasing all claims against each other and their "agents." We quote

the relevant portion of the Mutual Release Agreement below:

            The Kleiman Parties, on behalf of themselves, and their
            heirs, executors, personal representatives, current and
            former employees, agents, shareholders, directors,
            officers, trustees, parents, subsidiaries, affiliates,
            predecessors, successors and assigns, do hereby fully,
            completely, unconditionally and forever release and
            discharge each Seller and his/her heirs, executors,
            personal representatives, agents, successors, and
            assigns, to the full extent permitted by law of and from
            any and all claims, complaints, grievances, causes of
            action, demands, obligations, actions, contracts,
            promises,       agreements,       arbitrations,    debts,
            controversies, damages, attorneys' fees, costs, losses,
            expenses, liabilities, rights and allegations of whatever
            kind and nature, known or unknown, contingent or
            otherwise, which the Kleiman Parties now have had or
            may in the future have for and on account of any matter
            or thing, from the beginning of time to and including
            the date of this Agreement.

            [emphasis added.]

      Nonetheless, after the settlement, the Kleimans filed this lawsuit against

their former adversaries' attorneys for malpractice, breach of contract, and other

causes of action based on the law firm's alleged wrongdoing during the prior




                                                                          A-0682-17T2
                                        3
litigation.     Defendants filed a motion to dismiss, relying on the release

agreement and other legal and equitable defenses.

      In a comprehensive oral opinion, the trial judge held that the complaint

and a proposed amended complaint were untimely, because plaintiffs knew of

the law firm's alleged wrongdoing since 2009. He also found the claims were

barred by the litigation privilege. He further concluded that some of the claims

were barred by collateral estoppel and the entire controversy doctrine. Finally,

the judge held that the entire lawsuit was barred by the terms of the 2016 release

agreement, in which each side released all claims against the other side and its

agents.       The judge reasoned that the term "agents" included the parties'

attorneys.

      We agree with the trial judge that the settlement agreement bars this

litigation, substantially for the reasons stated in the judge's opinion.       The

litigation in this case was a decade-long battle between the Kleimans and the

Weinbergers over control of New Vista. When they settled the litigation, they

mutually released each other and their agents from all claims. The term "agent"

is unambiguous, and it includes a party's attorney. See Hewitt v. Allen Canning

Co., 321 N.J. Super. 178, 184 (App. Div. 1999). The Kleimans' unexpressed

intentions, which were neither set forth on the record nor included in the release,


                                                                           A-0682-17T2
                                        4
cannot vary its terms. 1 "A party that uses unambiguous terms in a contract

cannot be relieved from the language simply because it had a secret, unexpressed

intent that the language should have an interpretation contrary to the words' plain

meaning." Schor v. FMS Fin. Corp., 357 N.J. Super. 185, 191 (App. Div. 2002).

As a result, the Kleimans are not entitled to revive this long-running dispute

under the aegis of a lawsuit against their former adversaries' attorneys. In light

of that conclusion, we need not address the remaining issues plaintiffs raised on

this appeal.

      Affirmed.




1
  At oral argument of this appeal, we asked plaintiffs' counsel whether, at the
time of the 2016 settlement, the parties put anything on the record stating that
the term "agents" did not include their attorneys. In a subsequent l etter to the
court, counsel conceded that the transcript of the hearing, in which the parties
reported the settlement to the court, contained no such language.
                                                                           A-0682-17T2
                                        5